PER CURIAM.
The appellant was convicted of burglary of an occupied conveyance with assault; theft; grand theft-third degree; and battery of a law enforcement officer. He was sentenced as an habitual offender to life imprisonment for the burglary of an occupied conveyance with an assault therein. On the other convictions he was sentenced to terms of five years to run concurrently with the life term.
On appeal the appellant urges error in failure to grant his motion for judgment of acquittal as to the aggravated battery on a law enforcement officer. The state concedes error as to this conviction and sentence for battery on a law enforcement officer. Williamson v. State, 510 So.2d 335 (Fla. 4th DCA 1987). We affirm as to the remaining points on appeal. Hayes v. State, 587 So.2d 578 (Fla. 3d DCA 1991); Minnis v. State, 505 So.2d 17 (Fla. 3d DCA 1987); Hines v. State, 425 So.2d 589 (Fla. 3d DCA 1983). We therefore amend the adjudication of guilt by striking therefrom the conviction for assault on a law enforcement officer and strike the five year sentence imposed for such conviction. As so modified, we affirm the remaining judgments of convictions and sentencing thereon.
Affirmed as modified.